   8:20-cr-00317-RFR-SMB Doc # 38 Filed: 02/17/21 Page 1 of 1 - Page ID # 93




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                                       8:20CR317

         vs.
                                                                           ORDER
RENE DANIEL GALVAN-SALAS,

                        Defendant.


         This matter is before the court on Defendant's Motion to Continue [37]. For good cause
shown, I find that the motion regarding the extension of time to file pretrial motions should be
granted. Defendant will be given an approximate 30-day extension. Pretrial Motions shall be filed
by March 18, 2021. The remainder of the Defendant's Motion to Continue [37] regarding
continuing the trial is denied as moot. The trial for the co-defendant was cancelled in Order [36]
filed on February 12, 2021.
         IT IS ORDERED:
         1.     Defendant's Motion to Continue [37] is granted. Pretrial motions shall be filed on
or before March 18, 2021.
         2.     The ends of justice have been served by granting such motion and outweigh the
interests of the public and the defendant in a speedy trial. The additional time arising as a result of
the granting of the motion, i.e., the time between February 16, 2021 and March 18, 2021, shall be
deemed excludable time in any computation of time under the requirement of the Speedy Trial Act
for the reason defendant's counsel required additional time to adequately prepare the case, taking
into consideration due diligence of counsel, and the novelty and complexity of this case. The
failure to grant additional time might result in a miscarriage of justice. 18 U.S.C. § 3161(h)(7)(A)
& (B).

         Dated this 17th day of February, 2021.

                                                       BY THE COURT:

                                                       s/ Susan M. Bazis
                                                       United States Magistrate Judge
